EXHIBIT 10.1

AMENDED AND RESTATED CHANGE IN CONTROL AND SEVERANCE AGREEMENT

THIS AMENDED AND RESTATED CHANGE IN CONTROL AND SEVERANCE AGREEMENT, dated as of
            , 201X (this “Agreement”), is made by and between Church & Dwight
Co., Inc, a Delaware corporation (the “Company”), and Matthew T. Farrell (the
“Executive”).

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key executive management
personnel; and

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
possibility of a Change in Control (as defined in Section 1.5 below) of the
Company exists from time to time and that such possibility, and the uncertainty,
instability and questions that it may raise for and among key executive
management personnel, may result in the premature departure or significant
distraction of such management personnel to the material detriment of the
Company and its shareholders; and

WHEREAS, the Board has determined that protection of the Executive’s earned
benefits, compensation and severance payments are the most efficient means to
eliminate any such conflict in regards to the Executive; and

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive intending to be legally bound, hereby
agree as follows:

1. Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below:

1.1. “Affiliate” shall mean, other than the Company, (i) any corporation in an
unbroken chain of corporations beginning with the Company, which owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain; (ii) any
corporation, trade or business (including, without limitation, a partnership or
limited liability company) which is controlled fifty percent (50%) or more
(whether by ownership of stock, assets or an equivalent ownership interest or
voting interest) by the Company or one of its Affiliates; or (iii) any other
entity, approved by the Board as an Affiliate, in which the Company or any of
its Affiliates has a material equity interest.

1.2. “Annual Base Salary” shall mean the Executive’s rate of regular base annual
compensation prior to any reduction under (i) a salary reduction agreement
pursuant to Section 401(k) or Section 125 of the Code or (ii) any other plan or
arrangement deferring any base salary, and shall not include (without
limitation) cost of living allowances, fees, retainers, reimbursements, bonuses,
incentive awards, prizes or similar payments.



--------------------------------------------------------------------------------

1.3. “Board” shall mean the Board of Directors of the Company.

1.4. “Cause” shall mean Executive’s dishonesty, fraud, willful misconduct or
refusal to follow or comply with the lawful direction of the Company (for any
reason other than illness or incapacity and provided such refusal is not based
on Executive’s good faith compliance with applicable legal or ethical
standards), as determined by the Board in its sole discretion.

1.5. “Change in Control” shall be deemed to have occurred if:

1.5.1. any Person becomes the beneficial owner (as defined in Rule 13(d)-3 under
the Exchange Act) of shares of Common Stock representing more than fifty percent
(50%) of the total number of votes that may be cast for the election of
directors of the Company;

1.5.2. the stockholders of the Company shall consummate any merger or other
business combination of the Company, sale of all or substantially all of the
Company’s assets or combination of the foregoing transactions (a “Transaction”),
other than a Transaction involving only the Company and one or more of its
Subsidiaries, or a Transaction immediately following which the stockholders of
the Company immediately prior to the Transaction continue to have a majority of
the voting power in the resulting entity; or

1.5.3. within any twenty-four (24) month period beginning on or after the date
hereof, the persons who were directors of the Company immediately before the
beginning of such period (the “Incumbent Directors”) shall cease (for any reason
other than death) to constitute at least a majority of the Board (or the board
of directors of any successor to the Company); provided that, any director who
was not a director as of the date hereof shall be deemed to be an Incumbent
Director if such director was elected to the Board by, or on the recommendation
of or with the approval of, at least two-thirds of the directors who then
qualified as Incumbent Directors either actually or by prior operation of the
foregoing unless such election, recommendation or approval was the result of an
actual or threatened election contest of the type contemplated by Rule 14a-11
promulgated under the Exchange Act or any successor provision.

1.6. “Code” shall mean Internal Revenue Code of 1986, as amended.

1.7. “Common Stock” shall mean the common stock of the Company, par value $1.00.

1.8. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

1.9. “Good Reason” shall mean and shall be deemed to exist if, without the prior
express written consent of the Executive, (i) the Executive suffers a material
demotion in his title or position as it existed on the date of this Agreement;
(ii) the Executive suffers a material reduction in his duties, responsibilities
or effective authority associated with his titles and positions; (iii) the
Executive’s target annual cash compensation (Annual Base Salary plus target
bonus percentage) or aggregate benefits are materially decreased by the Company;
(iv) the Company fails to obtain assumption of this Agreement by an acquiror; or
(v) the Executive’s primary office location is moved to a location more than
fifty (50) miles from its location as of the date hereof. In order for the
Executive to terminate employment for Good Reason, the Executive must provide
written notice to the Company (or any successor thereto) in accordance

 

2



--------------------------------------------------------------------------------

with Section 7.3 below. The Executive’s continued employment shall not
constitute consent to, or a waiver of rights with respect to, any act or failure
to act constituting Good Reason hereunder.

1.10. “Person” shall have the meaning ascribed thereto in Section 3(a)(9) of the
Exchange Act, as modified, applied and used in Sections 13(d) and 14(d) thereof;
provided, however, a Person shall not include (i) the Company or any
Subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries (in its capacity
as such), (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
character and proportions as their ownership of stock of the Company.

1.11. “Subsidiary” shall mean any subsidiary corporation of the Company within
the meaning of Section 424(f) of the Code.

2. Severance Payments.

2.1. Change in Control Severance. Upon the termination of the Executive’s
employment by the Company without Cause or by the Executive for Good Reason
during the two-year period following a Change in Control (a “CIC Termination”),
the Executive shall be entitled to the payments and benefits set forth in this
Section 2.1 and in Section 2.3. In addition, a CIC Termination shall result if
the Executive’s employment is terminated prior to the occurrence of a Change in
Control (and such Change in Control actually occurs), and (a) the Executive
reasonably demonstrates that the Executive’s employment was terminated without
Cause (1) prior to such Change in Control at the request of a Person who has
entered into an agreement with the Company the consummation of which will
constitute a Change in Control (or who has taken other steps reasonably
calculated to effect a Change in Control) or (2) otherwise in connection with or
in anticipation of a Change in Control, or (b) the Executive terminates his
employment for Good Reason prior to a Change in Control and the Executive
reasonably demonstrates that the circumstance(s) or event(s) which constitute
such Good Reason occurred (1) at the request of such Person or (2) otherwise in
connection with or in anticipation of a Change in Control.

2.1.1. A payment equal to three (3) times the sum of (a) the Executive’s Annual
Base Salary and (b) the Executive’s target bonus amount for the year in which
any such termination occurs. The payment shall be made in a single lump sum on
the first business day following the expiration of the six-month period
following the Executive’s CIC Termination.

2.1.2. A lump sum payment equal to the Executive’s target bonus payment under
the Company’s management incentive plan times a fraction, the numerator of which
is the number of days that have elapsed in the year of the Executive’s CIC
Termination as of the date of termination and the denominator of which is 365.
Such payment shall be made on the first business day following the expiration of
the six-month period following the Executive’s CIC Termination.

 

3



--------------------------------------------------------------------------------

2.1.3. Notwithstanding Section 2.1.1 above, the severance payment described in
Section 2.1.1 shall be paid in a lump sum payment only if (i) the Change in
Control constitutes a “change in control event” under Section 409A of the Code
(a “409A Change in Control”) and (ii) the Executive’s CIC Termination occurs on
or after such 409A Change in Control occurs. If the Change in Control does not
constitute a 409A Change in Control, or if the Executive’s CIC Termination
occurs prior to the date of the Change in Control, then the severance payment
described in Section 2.1.1 shall be paid in the manner described in
Section 2.2.1, as if his termination were a Non-CIC Termination (but in the
amount set forth in Section 2.1.1).

2.2. Non-Change in Control Severance. Upon the termination of the Executive’s
employment by the Company without Cause or by the Executive for Good Reason at
any time other than those prescribed in Section 2.1 (a “Non-CIC Termination”),
the Executive shall be entitled to the payments and benefits set forth in this
Section 2.2 and in Section 2.3.

2.2.1. An amount equal to two (2) times the Executive’s Annual Base Salary.
Fifty percent (50%) of this amount shall be paid on the first business day
following the expiration of the six-month period following the Executive’s
Non-CIC Termination, and the remaining fifty percent (50%) shall be paid in six
(6) substantially equal monthly installments thereafter.

2.2.2. A lump sum payment equal to the bonus amount that would have been payable
to the Executive for the year in which any such Non-CIC Termination occurs,
based on actual performance, if he had remained employed through the end of the
year, as determined under the terms of the Company’s management incentive plan,
times a fraction, the numerator of which is the number of days that have elapsed
in the year of the Executive’s Non-CIC Termination as of the date of termination
and the denominator of which is 365. Such payment shall be made on the later of
(i) the regularly scheduled payment date for bonus payments under the Company’s
management incentive plan for the year in which the Non-CIC Termination occurs
(for the avoidance of doubt, such payment date shall be deemed to be January 31
of the year following the year of termination for purposes of Section 409A of
the Code) or (ii) the first business day following the expiration of the
six-month period following the Executive’s Non-CIC Termination.

2.3. Additional Severance. In addition to the payments provided for in
Section 2.1 and 2.2, upon a CIC Termination or Non-CIC Termination, the
following additional provisions shall apply:

2.3.1. Group Medical Coverage. Following the Executive’s CIC Termination or
Non-CIC Termination, as applicable, the Executive may elect to continue, under
the terms prevailing from time to time, group medical and dental coverage for
himself and his covered dependents (the “Welfare Benefits”) in accordance with
the requirements of the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”). If the Executive elects such coverage, Executive’s share
of any group medical and dental premiums for the thirty-six (36) month period
after the Executive’s CIC Termination (or, if applicable, the twenty-four
(24) month period after the Executive’s Non-CIC Termination) (as applicable, the
“Welfare Benefit Continuation Period”) will be at the then-prevailing active
employee rate, and the Company shall waive its right to collect the difference
between the Executive’s COBRA premium and the then-

 

4



--------------------------------------------------------------------------------

prevailing active employee rate during such period. The Executive’s failure to
pay his required share of the COBRA premium will result in loss of the coverage.
The Executive agrees and understands that his rights under Code Section 4980B,
which sets forth certain COBRA continuation coverage requirements, will run
concurrently with the period of coverage under this Section 2.3.1. Welfare
Benefits otherwise receivable by the Executive pursuant to this Section 2.3.1
shall be reduced to the extent the Executive obtains comparable coverage under
another employer’s plan during the Welfare Benefit Continuation Period. The
Executive agrees to immediately report such other coverages to the Company.
Notwithstanding anything herein to the contrary, if the Executive ceases to be
eligible for COBRA continuation coverage during the Welfare Benefit Continuation
Period (other than due to a failure to pay premiums) or if the Executive’s
receipt of the Welfare Benefits would result in the imposition of an excise tax
on the Company pursuant to Section 4980D of the Code or the violation of any
applicable law, then, in lieu of providing such Welfare Benefits under the
Company’s Welfare Benefit plans to the Executive, the Company shall instead pay
to the Executive during the Welfare Benefit Continuation Period a monthly
payment equal to the amount the Company would have paid had the Executive
continued participation in the Company’s Welfare Benefit plans.

2.3.2. Group Life Insurance Coverage. The Company shall pay to the Executive a
monthly cash payment during the Welfare Benefit Continuation Period equal to the
monthly premium amount (as determined herein) applicable for the Executive to
continue to receive the same basic level of life insurance coverage in effect
for Executive under the Company’s group life insurance plans at the time of
Executive’s employment termination. The amount of such monthly premium shall be
communicated by the applicable insurance carrier to the Company within thirty
(30) days following the Executive’s employment termination, provided that if no
such amount is communicated, the amount of such monthly premium shall be equal
to the applicable monthly premium amount in effect for such coverage under the
Company’s group life insurance plans at the time of Executive’s employment
termination. The Executive will be entitled to the life insurance conversion
rights required by applicable law at the end of such period.

2.3.3. Outplacement. The Executive shall be entitled to the outplacement
assistance set forth in the Company’s executive-level corporate outplacement
program.

2.3.4. Vacation. The Executive will receive payment for any granted and unused
vacation upon termination in accordance with the Company’s policy and applicable
law.

2.3.5. Other Benefits. Any supplemental, spouse or child life insurance,
accidental death and dismemberment and disability insurance will terminate on
the Executive’s date of termination in accordance with the terms of the
applicable welfare benefit plan. Qualified retirement plan and savings plan
benefits will be subject to the terms of the applicable plan.

2.3.6. Equity Compensation; Nonqualified Deferred Compensation. All awards of
equity compensation and any non-qualified deferred compensation earned by the
Executive shall be subject to the provisions of the applicable equity
compensation plan, equity award agreement and/or the applicable non-qualified
deferred compensation plan.

 

5



--------------------------------------------------------------------------------

2.3.7. Obligation to Pay. Notwithstanding anything herein to the contrary, the
Company’s obligations to make the payments provided for in Sections 2.1, 2.2,
2.3.1, 2.3.2 and 2.3.3 shall be conditioned upon: (i) the Executive’s continued
compliance with Executive’s obligations under Section 5 hereof, and (ii) the
Executive’s execution, delivery and non-revocation of a valid and enforceable
release of claims arising in connection with the Executive’s employment and
termination of employment with the Company substantially in the form attached
hereto as Exhibit A (the “Release”) that becomes effective not later than 55
days after the date of such termination of employment. Subject to the foregoing,
the payments provided for in Sections 2.3.1, 2.3.2 and 2.3.3 will commence to be
paid to the Executive on the 60th day following the Executive’s termination of
employment, and such first payment shall include payment of any amounts that
would otherwise be due prior thereto.

2.4. Directorships. Upon termination of the Executive’s employment with the
Company, the Executive will immediately resign as of the date of such
termination from any and all directorships the Executive then holds in the
Company and its subsidiaries and affiliates, unless otherwise requested by the
Board.

3. Excise Tax.

3.1. Anything in this Agreement to the contrary notwithstanding, if it shall be
determined that any payment, distribution or benefit provided (including,
without limitation, the acceleration of any payment, distribution or benefit and
the acceleration of vesting of any equity-based or other compensation) to the
Executive or for his benefit (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) would be
subject, in whole or in part, to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then the amounts payable to the Executive under this
Agreement shall be reduced (by the minimum possible amount) until no amount
payable to the Executive is subject to the Excise Tax; provided, however, that
no such reduction shall be made if the net after-tax benefit (after taking into
account federal, state, local or other income, employment, self-employment and
excise taxes) to which the Executive would otherwise be entitled without such
reduction would be greater than the net after-tax benefit (after taking into
account federal, state, local or other income, employment, self-employment and
excise taxes) to the Executive resulting from the receipt of such payments with
such reduction. If, as a result of subsequent events or conditions, it is
determined that payments have been reduced by more than the minimum amount
required under this Section 3, then an additional payment shall be made to the
Executive in an amount equal to the excess reduction within sixty (60) days of
the date on which the amount of the excess reduction is determined, but not
later than December 31 of the year in which the excess reduction is determined.

3.2. All determinations required to be made under this Section 3, including
whether a payment would result in an Excise Tax, shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”) which
shall provide detailed supporting calculations both to the Company and the
Executive as requested by the Company or the Executive. All fees and expenses of
the Accounting Firm shall be borne solely by the Company and shall be paid by
the Company. Except as set forth in the last sentence of Section 3.1 hereof, all
determinations made by the Accounting Firm under this Section 3 shall be final
and binding upon the Company and the Executive.

 

6



--------------------------------------------------------------------------------

4. Section 409A.

4.1. This Agreement is intended to comply with the requirements of Section 409A
of the Code and shall in all respects be administered and interpreted in
accordance with Section 409A. If any payment or benefit cannot be provided or
made at the time specified herein without incurring sanctions on the Executive
under Section 409A of the Code, then such benefit or payment shall be provided
in full at the earliest time thereafter when such sanctions will not be imposed.
Notwithstanding anything in the Agreement to the contrary, distributions may
only be made under the Agreement upon an event and in a manner permitted by
Section 409A of the Code or an applicable exception. All payments to be made
upon a termination of employment under this Agreement may only be made upon a
“separation from service” under Section 409A. For purposes of Section 409A of
the Code, the right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate payments, and each payment
under this Agreement shall be treated as a separate payment. In no event may the
Executive, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement.

4.2. Notwithstanding the foregoing, if required by Section 409A of the Code, if
any amounts payable upon separation from service are considered “deferred
compensation” under Section 409A, payment of such amounts will be postponed as
required by Section 409A, and the postponed amounts will be paid six (6) months
following the effective date of termination from employment. If the Executive
dies during the postponement period, any amounts postponed on account of
Section 409A of the Code, with accrued interest as described below, shall be
paid to the personal representative of the Executive’s estate within sixty
(60) days after the date of the Executive’s death.

4.3. All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A of the
Code, including, where applicable, the requirement that (i) any reimbursement
shall be for expenses incurred during the Executive’s lifetime (or during a
shorter period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.

5. Restrictive Covenants.

5.1. Non-Competition. During the Executive’s employment and if the Executive’s
employment with the Company terminates for a period of three (3) years following
a CIC Termination and for a period of two (2) years following a Voluntary
Termination (as defined below), the Executive shall not, directly or indirectly,
within or with respect to the United States of America engage, in any business
or activity or render any services or provide any advice to any Competing Entity
(as defined below), without the prior written consent of the Company (which
consent shall not be unreasonably withheld or delayed), whether as an employee,
consultant, partner, principal, agent, representative, stockholder, director or
in any other capacity,

 

7



--------------------------------------------------------------------------------

if on the effective date of termination of the Executive’s employment with the
Company, such Competing Entity develops, manufactures, sells or distributes any
product or products that (a) compete with any product or products sold by the
Company or any Affiliate thereof (or to the Executive’s knowledge are planned
for sale or distribution by the Company or its Affiliates within six (6) months
following the effective date of Executive’s termination of employment with the
Company) for which the Executive had primary responsibility for any aspect of
such product(s) or where the Executive would perform substantially similar
employment functions to those performed at the Company, and (b) represent,
individually or in the aggregate, twenty (20%) percent or more of such Competing
Entity’s annual gross revenues; provided, however, that the Executive’s
ownership of not more than two percent (2%) of the stock of any publicly-traded
corporation shall not be a violation of this Section 5.1. As used herein,
“Competing Entity” means any business, person or entity, and any Affiliates
thereof, which develops, manufactures, sells and/or distributes products that
are competitive with any products developed, manufactured, sold and/or
distributed by the Company and any of its Affiliates, and “Voluntary
Termination” means the Executive’s termination of his employment with the
Company for any reason other than for Good Reason, death or disability (as
defined under the Company’s Long Term Disability or other applicable plan,
program or policy). The Executive acknowledges and agrees that his skills are
such that he can be gainfully employed in noncompetitive employment and that the
agreement not to compete will in no way prevent him from earning a living. The
Executive understands and agrees that the rights and obligations set forth in
this Section 5.1 shall survive the termination of this Agreement.

5.2. Non-Solicitation. If the Executive’s employment with the Company terminates
due to a CIC Termination, a Non-CIC Termination, or a Voluntary Termination, for
a period of three (3) years following a CIC Termination and two (2) years
following a Non-CIC Termination or a Voluntary Termination, the Executive shall
not (except on the Company’s behalf), directly or indirectly, on his own behalf
or on behalf of any other person, firm, partnership, corporation or other
entity, (A) solicit or service the business of any of the Company’s clients, any
of the Company’s former clients which were clients within twelve (12) months
prior to the termination of his employment or any of the prospective clients
which were being actively solicited by the Company at the time of the
termination of his employment or (B) attempt to cause or induce any employee of
the Company to leave the Company.

5.3. Non-Disparagement. The Executive agrees to refrain from making any
statements or comments of a defamatory or disparaging nature to any third party
regarding the Company or any of its officers, directors, employees, agents,
representatives, affiliates, products or services.

5.4. Company Property; Confidentiality. Upon the Executive’s termination of
employment for any reason, the Executive shall return to the Company all
documents, manuals, computers, computer programs, diskettes, customer lists,
notebooks, reports and other written or graphic materials, including all copies
thereof, relating in any way to the Company’s business and prepared by the
Executive or obtained by the Executive from the Company, its Affiliates,
customers or its suppliers during the course of the Executive’s employment with
the Company. The Executive agrees to comply with the Company’s confidentiality
and non-disclosure policies and agreements with the Company.

 

8



--------------------------------------------------------------------------------

5.5. Acknowledgements. The Executive acknowledges and agrees that the
restrictions set forth in this Section 5: (a) are critical and necessary to
protect the Company’s legitimate business interests (including, without
limitation, the protection of its confidential or proprietary information, its
good will, and its relationship with its customers, clients, employees, and
consultants); (b) are reasonably drawn to this end with respect to duration,
scope and otherwise; (c) are not unduly burdensome or injurious to the public
interest; and (d) are supported by adequate consideration.

5.6. Injunctive Relief. The Executive acknowledges and agrees that the Company
will have no adequate remedy at law, and would be irreparably harmed, if the
Executive breaches or threatens to breach any of the provisions of Section 5.1,
5.2, 5.3 or 5.4. The Executive agrees that the Company shall be entitled to
equitable and/or injunctive relief to prevent any breach or threatened breach of
such Sections, and to specific performance of each of the terms of such Section
in addition to any other legal or equitable remedies that the Company may have.
The Executive further agrees that the Executive shall not, in any equity
proceeding relating to the enforcement of the terms of such Sections, raise the
defense that the Company has an adequate remedy at law. The Executive
acknowledges and agrees that the restricted periods set forth above in Sections
5.1 and 5.2 shall be tolled during any period in which the Executive is in
violation of such Section(s) so that the Company is provided with the full
benefit of the restricted period.

5.7. Special Severability. The terms and provisions of this Section 5 are
intended to be separate and divisible provisions and if, for any reason, any one
or more of them is held to be invalid or unenforceable, neither the validity nor
the enforceability of any other provision of this Agreement shall thereby be
affected. It is the intention of the parties to this Agreement that the
potential restrictions on the Executive’s future employment imposed by this
Section 5 be reasonable in both duration and geographic scope and in all other
respects. If for any reason any court of competent jurisdiction shall find any
provisions of this Section 5 unreasonable in duration or geographic scope or
otherwise, the Executive and the Company agree that the restrictions and
prohibitions contained herein shall be effective to the fullest extent allowed
under applicable law in such jurisdiction.

6. Entire Agreement; Complete Obligation. Except as otherwise specified in the
last sentence of this Section 6, this Agreement contains the entire
understanding of the parties with respect to the subject matter herein. There
are no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto. Following the
Executive’s CIC Termination or Non-CIC Termination, the Executive shall only be
entitled to the payments and benefits provided in this Agreement and he shall
not be entitled to any other payments or benefits except those required by
applicable law or the terms of any employee benefit plan. With respect to a CIC
Termination, Non-CIC Termination or Voluntary Termination (but only with respect
to Section 5 in the case of a Voluntary Termination), this Agreement supersedes
and replaces only the corresponding severance, non-competition and/or
termination provisions contained in any employment contract or other agreement
that the Executive has entered into with the Company prior to the date hereof
and all remaining provisions of any such agreement shall remain in full force
and effect.

 

9



--------------------------------------------------------------------------------

7. Notice of Termination.

7.1. Any purported CIC Termination or Non-CIC Termination shall be communicated
by written “Notice of Termination” from one party hereto to the other party
hereto in accordance with Section 9.4 hereof. For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment with the Company under the provision
so indicated. For purposes of this Agreement, any purported termination not
effected in accordance with this Section 7 shall not be considered effective.

7.2. A Notice of Termination for Cause is required to include a copy of a
resolution duly adopted by the affirmative vote of a simple majority of the
entire membership of the Board at a meeting of the Board, which was called and
held for the purpose of considering such termination (which meeting may be a
regular meeting of the Board where prior notice of consideration of such
termination is given to members of the Board) finding that, in the good faith
opinion of the Board, that the Executive engaged in conduct set forth in the
definition of Cause herein and specifying the particulars thereof in detail.

7.3. A Notice of Termination by the Executive for “Good Reason” is required to
set forth the provision of this Agreement that the Executive believes
constitutes “Good Reason” and specify the particulars thereof in detail within
ninety (90) days of the initial occurrence of such event. The Company (or any
successor thereto) shall have thirty (30) days after the receipt of a Notice of
Termination to remedy the circumstances that allegedly give rise to “Good
Reason.” If the Company (or any successor thereto) remedies the circumstances
that have given rise to “Good Reason,” within the thirty (30) day cure period,
the Executive’s Notice of Termination shall not be effective and shall be null
and void from its inception. However, if the Company (or any successor thereto)
does not remedy such event within such thirty (30) day cure period, the
Executive’s employment must terminate within sixty (60) days after the end of
the thirty (30) day cure period in order for the termination to be on account of
Good Reason.

8. Successors; Binding Agreement.

8.1. Successors. This Agreement shall inure to the benefit of and be binding
upon the Company and its respective successors and assigns. The Company shall
require any successor to all or substantially all of its business and/or assets,
whether direct or indirect, by purchase, merger, consolidation, acquisition of
stock, or otherwise, by an agreement in form and substance satisfactory to the
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent as the Company would be required to perform if no
such succession had taken place.

8.2. Binding Agreement. This Agreement is personal to the Executive and, without
the prior express written consent of the Company, shall not be assignable by the
Executive. If the Executive shall die while any amount would still be payable to
the Executive hereunder (other than amounts which, by their terms, terminate
upon the death of the Executive) if the Executive had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the beneficiary (or beneficiaries)

 

10



--------------------------------------------------------------------------------

designated by the Executive from time to time in accordance with the procedures
for notice set out in Section 9.4; provided, however, that if there shall be no
effective designation of beneficiary by the Executive, such amounts shall be
paid to the executors, personal representatives or administrators of the
Executive’s estate. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

9. Miscellaneous.

9.1. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, applied without reference
to principles of conflict of laws. Both the Executive and the Company agree to
appear before and submit exclusively to the jurisdiction of the state and
federal courts located nearest to Princeton, New Jersey with respect to any
controversy, dispute, or claim arising out of or relating to this Agreement. The
Executive agrees to be served by the Company with judicial process via
registered or certified mail.

9.2. Amendments. This Agreement may not be amended or modified otherwise than by
a written agreement executed by the parties hereto or their respective
successors and legal representatives.

9.3. Mutual Intent. Both parties participated in the drafting of the Agreement,
and the language used in this Agreement is the language chosen by the Executive
and the Company to express their mutual intent. Both the Executive and the
Company agree that in the event that any language, section, clause, phrase or
word used in the Agreement is determined to be ambiguous, no presumption shall
arise against or in favor of either party and that no rule of strict
construction shall be applied against either party with respect to such
ambiguity.

9.4. Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand-delivery to the other parties or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

                To the Executive:    Matthew T. Farrell    at the address on
file with the Company                 To the Company:    James Levine    Vice
President, Human Resources    Church & Dwight Co., Inc.    500 Charles Ewing
Blvd.    Ewing, NJ 08628

or to such other address as any party shall have furnished to the others in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.

9.5. Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state or local income taxes to the extent the same
required to be withheld pursuant to any applicable law or regulation.

 

11



--------------------------------------------------------------------------------

9.6. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

9.7. Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

9.8. Counterparts. This Agreement may be executed in one or more counterparts
each of which shall be deemed an original instrument, but all of which together
shall constitute but one and the same Agreement.

9.9. Beneficiaries/References. The beneficiary or beneficiaries designated by
the Executive to receive any compensation or benefit payable hereunder following
the Executive’s death shall be those set forth from time to time by the
Executive on the beneficiary designation form for the Company’s Deferred
Compensation Plan. In the event of the Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to the Executive
shall be deemed, where appropriate, to refer to his beneficiary(ies), estate or
other legal representative(s).

9.10. Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement or the Executive’s
termination of employment for any reason to the extent necessary to the intended
provision of such rights and the intended performance of such obligations.

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and the
Company has caused this Agreement to be executed in its name on its behalf, all
as of the day and year first above written.

 

CHURCH & DWIGHT CO., INC.

By:

 

 

Name:

 

 

Title:

 

 

EXECUTIVE

 

Matthew T. Farrell

 

12



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AND WAIVER

In consideration of the payments and benefits provided for under the Amended and
Restated Change in Control and Severance Agreement, which Executive acknowledges
are payments and benefits to which Executive is not otherwise entitled, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Executive hereby agrees as follows:

1. Executive hereby agrees on behalf of himself, Executive’s agents, assignees,
attorneys, spouse, successors, assigns, heirs and executors, to fully and
completely forever release the Company, its Board of Directors, all the Company
benefit plans, all the Company benefit committees, and all of its and their
respective predecessors and successors, past and/or present officers, directors,
partners, members, managing members, managers, employees, agents,
representatives, administrators, attorneys, insurers, and fiduciaries in their
individual and/or representative capacities (hereinafter collectively referred
to as the “Company Releasees”), from any and all causes of action, suits,
agreements, promises, damages, disputes, controversies, contentions,
differences, judgments, claims, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, variances,
trespasses, extents, executions and demands of any kind whatsoever, which
Executive or Executive’s heirs, executors, administrators, successors and/or
assigns ever had, now have or may claim to have against the Company Releasees or
any of them, in law, admiralty or equity, whether known or unknown to Executive,
for, upon, or by reason of, any matter, action, omission, course or thing
whatsoever, whenever arising from the beginning of time up until the date of
Executive’s signature on this Release (such released claims are collectively
referred to herein as the “Released Claims”).

2. Notwithstanding the generality of Section 1 above, the Released Claims
include, without limitation, and only by way of example: (i) any and all claims
arising from or relating to Executive’s employment with any of the Company
Releasees, or the termination thereof; (ii) any and all claims under Title VII
of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of
1967 (“ADEA”), the Civil Rights Act of 1971, the Civil Rights Act of 1991, the
Fair Labor Standards Act, the Employee Retirement Income Security Act of 1974,
the Americans with Disabilities Act, the Family and Medical Leave Act of 1993,
the New Jersey Law Against Discrimination, N.J. Stat. § 10:5-1 et seq.
(“NJLAD”), the Conscientious Employee Protection Act, N.J. Stat. Ann. § 34:19-1
et seq. (“CEPA”), and any and all other federal, state or local laws, statutes,
rules and regulations pertaining to employment or otherwise; (iii) any claims
for wrongful discharge, breach of contract, fraud, misrepresentation or any
compensation claims, and (iv) any other claims under any statute, rule or
regulation or under the common law, including compensatory damages, punitive
damages, attorney’s fees, costs, expenses and all claims for any other type of
damage or relief.

3. Executive agrees that he will not institute (either individually, with
others, or as part of a class), join, or otherwise accept any relief in
connection with any lawsuit, in any forum, pleading, raising or asserting any
Released Claims against any of the Company Releasees. If Executive breaches this
promise, then Executive will reimburse each of the Company Releasees

 

13



--------------------------------------------------------------------------------

that Executive sues for its reasonable attorneys’ fees and costs incurred in
defending against such Released Claims. The reimbursement provision governing
attorneys’ fees and costs set forth in the immediately preceding sentence shall
not apply to any claims brought under the ADEA challenging the validity of the
above Release. Executive acknowledges, however, that the above Release applies
to all claims he may have under the ADEA, and that, unless the Release is held
to be invalid, all of his claims under the ADEA shall be extinguished.

4. Executive is hereby advised to consult with an attorney before executing this
Release. Executive represents that he has read carefully and fully understands
the terms of this Release. Executive acknowledges that Executive is signing this
Release voluntarily and knowingly and that Executive has not relied on any
representations, promises or agreements of any kind made to Executive in
connection with Executive’s decision to accept the terms of this Release, other
than those set forth in this Release. Executive acknowledges that Executive has
been given at least [twenty-one (21)] [forty-five (45)] days to consider whether
Executive wants to sign this Release.

5. Executive acknowledges that the Age Discrimination in Employment Act gives
Executive the right to revoke this Release within seven (7) days after it is
signed by Executive. Executive further acknowledges and understands that
Executive will not receive any payments or benefits due Executive under the
Amended and Restated Change in Control and Severance Agreement before the seven
(7) day revocation period under the Age Discrimination in Employment Act (the
“Revocation Period”) has passed and then, only if Executive has not revoked this
Release. To the extent Executive has executed this Release within less than
[twenty-one (21)] [forty-five (45)] days after its delivery to Executive,
Executive hereby acknowledges that Executive’s decision to execute this Release
prior to the expiration of such [twenty-one (21)] [forty-five (45)] day period
was entirely voluntary.

IN WITNESS WHEREOF, Executive has hereunto set his hand as of the day and year
set forth below.

 

EXECUTIVE

 

Matthew T. Farrell

Date:

 

 

 

14